DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 14 April 2022.  Claims 1, 2, 4-8 and 11-23 are currently pending of which claims 11-17 are withdrawn from consideration.  Claims 1, 18, 19 and 20 are currently amended, claims 22 and 23 are new, and claims 3, 9 and 10 have been cancelled. 

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 14 April 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 18 October 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,405,412 to Nardelli (Nardelli), in view of US Patent Application Publication No. 2015/0034489 to Hatta et al. (Hatta), further in view US Patent No. 4,187,166 to Kruper (Kruper), and further in view of Foreign Patent Document No. JP 2009-108399 to Chang et al. (Chang).
As to claims 1 and 18, Nardelli teaches an electroplating system for plating tin wherein the system comprises a first contaminant retrieval system for the removal of undesirable copper contaminants (Abstract; Column 1, Lines 6-36).  However, Nardelli fails to specifically teach a useful specific cell configuration for the tin plating.  However, Hatta also discusses tin electroplating and teaches that an effective configuration for tin electroplating comprises a two-bath electroplating chamber (1) including a separator (2) configured to provide fluid separation between a first bath (4) configured to maintain a catholyte during operation and a second bath (3) configured to maintain an anolyte during operation and a catholyte tank (7) fluidly coupled to the first bath (4) of the two-bath electroplating chamber (1) (Paragraphs 0020-0024; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the cell configuration of Hatta for the system of Nardelli with the reasonable expectation of tin plating as taught by Hatta.  
However, the combination fails to further teach that the apparatus comprises a second contaminant retrieval system.  However, Kruper also discusses the removal of copper ions from tin plating baths and teaches that a particular effective means for removal of the copper ions comprises the provision of tin beds within a vessel, this configuration having the benefits of being simple and inexpensive (Abstract; Column 1, Lines 7-45; Column 3, Lines 38-41).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the packed bed of Kruper in combination with first contaminant retrieval system as known equivalents in order to further ensure contaminant removal in a simple and inexpensive fashion (MPEP 2144.06 I).  It would have been obvious to one of ordinary skill in the art at the time of filing that these particles could effectively be incorporated in the existing catholyte tank of the combination as the solution passing there through is already intended for recycle to the cell for plating rather than the provision of a separate vessel.  
However, the combination fails to further teach that the first contaminant retrieval system comprises a vessel including an anode and cathode electrically coupled with a power supply, Nardelli teaches that the first contaminant retrieval system comprises a bath additive.  
However, Chang also discusses the removal of copper ions from tin plating baths and teaches that a particularly effective means for removal of the copper ions comprise the provision of an electrolytic cell comprising an anode and a cathode coupled with a power supply within a vessel, this configuration allowing for the use of minimal equipment that is reusable (Paragraphs 0011-0015 and 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the first contaminant retrieval system of Nardelli with the electrolytic cell vessel contaminant removal system comprising an anode and a cathode coupled to a power source as in Chang with the expectation of effectively removing the copper ions from the plating bath of the combination with the added benefits of allowing for a reusable system as taught by Chang and further in order to eliminate the need for additive addition to the plating bath composition. 
The combination fails to specifically teach that the power supply is configured to operate below 2.3V in the contaminant retrieval system.  First, it is important to note that the claims are apparatus claims.  Apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).  Functional limitations do not serve to further limit the apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitation.  The power source of Chang would be capable of operating under any number of voltage ranges.  
However, in addition Chang teaches that the current (and thus the associated voltage to achieve the desired current) is optimized to balance the speed of the copper impurity removal and the tin wear/deposition, too low of a current (and thus associated voltage) causing slow impurity removal and too high of a current (and thus associated voltage) causing tin wear and deposition (Paragraphs 0034-0040).  It would have been obvious that, if time was not an applicable constraint, the most desirable level of tin wear and deposition would be none as this is the desired material for the electroplating operation.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the voltage range in which the power source of the system is capable of operating in order to allow for the power source to apply a current density that, in the electrolyte of the combination of Nardelli and Hatta, would allow for the removal via deposition of the copper ions but prevent the deposition of the desirable tin ions (MPEP 2144.05 II).  
As to claim 4, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 1.  Chang further teaches that the anode comprises, for example, tin, a first material that is consumable to the catholyte of the combination, or platinum, a first material that is inert to the catholyte (Paragraph 0014).  
As to claim 5, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 4.  As discussed above, the combination teaches the contaminant ions comprises copper and that the anode comprises tin.  
As to claim 6, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 4.  As discussed above, Chang teaches that the anode comprises, for example, platinum, a first material that is inert to the catholyte and more noble than copper (Paragraph 0014).  
As to claim 7, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 1.  As discussed above, the power source of the combination is optimized in order to operate to maintain tin in the solution, and thus below a plating potential of tin.  
As to claim 8, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 7.  As discusses above, the power source of the combination is optimized in order to operate to deposit, plate, copper from the solution, and thus above a plating potential of copper.  
As to claim 20, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 18.  The apparatus of the combination would be capable of performing the functional language of “to maintain an increase in copper concentration within the electrolyte below about 1 ppm per five thousand wafers processed” depending on electrolytic operating conditions in both the process cell and the contaminant cell, the starting contaminant level, the size of the wafers and/or the specific processing steps the wafers undergo, for example (MPEP 2114).  
As to claim 21, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 1.  As discussed above, the combination renders obvious to optimization of voltages that can be applied in order to ensure effective retaining of tin ions and deposition of copper ions, therefore it would further have been obvious to ensure that the voltage applied can change should conditions change.  Thus rendering obvious a power source capable of supplying voltage that increases over time during operation.  
As to claim 23, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 1.  The combination fails to further teach that the apparatus comprises a second two-bath electroplating chamber in fluid communication with the catholyte tank and the first contaminant retrieval system; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nardelli, Hatta, Kruper and Chang as applied to claims 1 and 18 above, and further in view of US Patent Application Publication No. 2004/0000491 to Kovarsky et al. (Kovarsky).
As to claims 2 and 19, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claims 1 and 18.  However, the combination fails to specifically teach where in the apparatus of the combination the vessel would be located.  However, Kovarsky also discusses contaminant retrieval vessels (120) in electroplating systems and teaches that an effective location for this vessel (120) is fluidly inline between the first bath (110) and the catholyte tank (118) (Paragraphs 0020, 0023 and 0024; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to locate the contaminant retrieval vessel of the combination between the first bath and the catholyte tank of the combination with the reasonable expectation of effectively providing the vessel as taught by Kovarsky.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nardelli, Hatta, Kruper and Chang as applied to claim 1 above, and further in view of US Patent No. 6,638,409 to Huang et al. (Huang).
As to claim 22, the combination of Nardelli, Hatta, Kruper and Chang teaches the apparatus of claim 1.  The combination fails to further teach that the apparatus comprises a bypass line between the electroplating chamber and the catholyte tank that allows for intermittent operation of the first contamination retrieval system.  However, Huang also discusses copper electroplating systems comprises multiple contaminant retrieval systems and teaches that each of these contaminant retrieval systems should be connected with valves and lines allowing for selective flow of the electrolyte to the contaminant systems, thus by-pass lines, in order to allow for real time and in-line control of the impurities in the electrolyte (Column 5, Lines 1-63).  Therefore, it would have been obvious to provide a bypass line around the first contaminant retrieval system, thus between the electroplating chamber and the catholyte tank, in order to allow for selective control of the first contaminate retrieval system as part of a system allowing for real time and in-line control of the impurities in the electrolyte as taught by Huang.  

Response to Amendment
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive.
Applicants argue that the prior art fails to teach an apparatus with two contaminant retrieval systems; however, the Examiner disagrees and maintains, as above, that the utilization of two contaminant retrieval systems as a combination of known equivalents would have been obvious.  
Applicant’s further argue that new claim 22 is not taught by the prior art; however, the Examiner maintains that the new limitations are rendered obvious in view of Huang.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794